Citation Nr: 0307132	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  99-21 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Marine Corps from 
August 1946 to April 1950, and from September 1950 to October 
1968.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida that found that new 
and material evidence sufficient to reopen a claim for 
service connection for a lumbar spine disorder had not been 
submitted.  

In August 2001, a videoconference hearing was held between 
St. Petersburg and Washington D.C. before the undersigned, 
who is the Board Member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102.  A transcript of this hearing has been 
prepared and associated with the claims file.  In December 
2001, the Board determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for a lumbar spine disorder had been received and 
the case was remanded to the RO for additional development.  
The RO has now returned the case to the Board for appellate 
review.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate his claim.

2.  It is as likely as not that the appellant's lumbar spine 
disorder was initially manifested in service and that the 
current condition is related thereto.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the evidence is in equipoise and warrants service connection 
for a chronic lumbar spine disorder.  38 U.S.C.A. §§ 101, 
1101, 1110, 1112, 1113, 1131, 1132, 1133, 5102, 5103, 5103A, 
and 5107 (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102 and 3.159); 
38 C.F.R. §§ 3.6, 3.303, 3.306 (2002) and 3.307, 3.309 
(codified as amended Fed. 67 Reg. 67,792 (November 7, 2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
grants the appellant's claim for service connection for his 
currently diagnosed lumbar spine disorder.

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  A chronic 
disease listed in 38 C.F.R. § 3.309(a) will be considered to 
have been incurred in service if it is manifest to a degree 
of 10 percent or more one year following the date of 
separation from service even though there is no evidence of 
such disease during service.  38 C.F.R. § 3.307.  Arthritis 
is a disease subject to this presumptive service connection.  
See 38 C.F.R. § 3.309(a).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be 


legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then the showing of 
continuity after discharge is required to support the claim.  
See 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In weighing the evidence of record in the present 
case, the Board is of the opinion that the weight of the 
evidence is in equipoise as to a finding that any chronic 
acquired lumbar spine disorder, including degenerative joint 
disease, had its onset during the appellant's active service.

The appellant testified at his July 1999 RO personal hearing 
that he initially injured his back on maneuvers in 1951, and 
that he later suffered another injury while lifting a 
concrete slab.  He said that he was instructed in how to 
perform exercises if he hurt his back again.  The appellant 
said that he would perform these exercises whenever he had a 
back injury that was not severe.  After service, he said he 
performed the same exercises and that he had had trouble with 
his back about four times per year after his separation from 
service.  The appellant provided similar testimony during his 
August 2001 videoconference hearing.  

Review of the service medical records reveals that the 
appellant was treated for complaints of back pain in June 
1958.  In July 1958, it was noted that the appellant's 
physical examination and history were suggestive of disc 
disease.  In September 1958, the appellant was brought for 
treatment by ambulance after he suffered a sudden onset of 
pain while lifting a 300-400 pound cement slab.  Radiographic 
examination of his spine was negative.  It was noted that the 
appellant reported that he had achieved relief from back pain 
in the past by lying supine with his knees flexed.  The 
appellant was scheduled for an orthopedic consultation with a 
provisional diagnosis of herniated disc.  During the 
subsequent orthopedic consultation, the appellant gave a 
history of intermittent back pain since 1950.  The 
orthopedist stated that the appellant's history and findings 
suggested a herniated disc pulposus.  In November 1958, the 
appellant was seen twice more for low back pain; the 
provisional diagnosis was disc disease.  A November 5, 1958 
orthopedic consultation report indicates that the appellant's 
x-rays had been interpreted as negative.  The orthopedist 
rendered a diagnosis of acute facet syndrome.  On November 
12, 1958, a diagnosis of facet syndrome was rendered.  In a 
May 1960 report of medical history, the appellant reported 
having back trouble.  An August 1963 treatment note indicates 
that the appellant sought treatment for pain in the 
lumbosacral region after an acute back strain suffered two 
days prior to treatment.  The doctor noted that this was a 
recurrent problem since 1946 or 1947.  Radiographic 
examination was normal.  The clinical impression was low back 
strain.  In his April 1966 report of medical history, it was 
noted that the appellant had had recurrent back pain since 
1951 when he was injured while on maneuvers.  Upon medical 
examination in April 1966, the appellant's spine and 
musculoskeletal system were described as normal.  An October 
1967 medical examination report noted that the appellant 
exhibited mild tenderness of his lumbosacral spine and that 
he had had previous back injury with a recent recurrence.  
During his May 1968 separation examination, the appellant 
reported back trouble, the last time in 1967.  On physical 
examination, the doctor found the appellant's spine and 
musculoskeletal system to be normal.  

After service, the appellant underwent a Navy civilian 
employee physical examination in April 1973.  He reported 
arthritis and recurrent back pain.  The doctor noted 
recurrent back pain since 1950, monthly, that was treated 
with exercises with good results.  The doctor described the 
appellant's spine and musculoskeletal system as normal.

The appellant underwent a VA medical examination in January 
1986.  Radiographic examination of the appellant's back 
revealed moderate discogenic disease at L5-S1 and mild 
degenerative spurring was noted at all levels.  


The appellant was treated at the Center for Bone and Joint 
Disease in 1991 and 1992.  In June 1991, MRI examination 
revealed disc herniation at L5-S1.  The appellant was 
diagnosed with lumbar spondylosis.  In August 1991, a CT 
discogram revealed disc herniation at L4-5 and also 
significant spinal stenosis.  In August 1992, radiographic 
examination revealed hypertrophic changes throughout the 
lumbar segments.  

The appellant was treated at the Neurosurgical Spine Center 
from January 1996 to March 1998.  A January 1996 MRI scan 
revealed severe degenerative disc disease at L3-4, L4-5 and 
L5-S1.  The doctor stated that the appellant's right L5 
radiculopathy was due to foraminal stenosis from diffuse disc 
bulge and noted that the appellant had a history of 
generalized arthritis as well as a history of back problems 
dating back 30-40 years.

The appellant was also seen at the Florida Joint Replacement 
Center in December 1996.  It was noted that he had a 30-year 
history of low back pain that was intermittent in nature.  
Radiographic examination showed rather marked degenerative 
disc disease throughout the lumbar spine.  Some moderate 
joint hypertrophy was also noted.  A December 1995 MRI was 
said to have shown lumbar spondylosis.  The clinical 
assessment was lumbar spondylosis; the doctor stated that the 
appellant's symptoms were consistent with neurogenic 
claudication, probable from some lateral recess stenosis due 
to his collapsed discs.

The appellant underwent another VA medical examination in 
December 1999.  Radiographic examination revealed a scoliotic 
deformity of a degenerative nature in the lumbar spine with 
convexity of the curve at disc space L3-4.  The examiner 
noted that an August 1999 MRI had shown multi-segmental 
degenerative disease that was worst at the L3-4, L4-5 and L5-
S1 levels.  There was also facet hypertrophy with subsequent 
canal stenosis.  The examiner said that the appellant 
reported injury in 1951-52, but concluded that the 
radiographic evidence was of a degenerative nature.  In the 
examiner's opinion, the appellant's chronic low back pain was 
related to degenerative disease and not his service injury.  
Although the claims folder was sent to the examination site 
to be reviewed by the examiner, the examination report does 
not indicate that the examiner reviewed the appellant's 
service medical records or the claims file.

The appellant has received treatment at the Florida Spine 
Institute from August 1999 to the present.  In a September 
1999 letter from his treating physician, the appellant was 
noted to have a diagnosis of lumbosacral stenosis with 
radicular pain.  The doctor noted that, based on his medical 
records and treatment, the appellant had had military injury 
that was consistent with a lumbar herniated disc.  The doctor 
noted that the appellant had demonstrated right leg pain and 
absent or reduced patellar reflex at the time of the injury.  
(The service medical records reflect these findings.)  The 
treating physician concluded that the appellant's current 
symptoms were clearly related to the initial injury in the 
military.  Treatment records dated in 2002 contain diagnoses 
of sacroiliac dysfunction; lumbar stenosis; lumbar 
degenerative joint disease; lumbar neurogenic claudication; 
and lumbar myofascial pain.  

The appellant's treating physician iterated and reiterated 
his conclusion that the appellant's current back problems are 
related to symptoms and findings that dated back to the 
appellant's military service in additional letters sent 
between September 2000 and November 2002.  In April and 
September of 2001, the treating physician stated that he had 
reviewed the appellant's service medical records.  

The appellant underwent another VA medical examination in 
September 2002; the examiner reviewed the appellant's claims 
file.  The examiner concluded that the appellant currently 
suffers from severe degenerative changes of the lumbar spine.  
The examiner did not believe that the current findings were 
related to the appellant's remote history of lumbar strain 
over 40 years ago.  This examination report specifically 
indicates that the veteran's claims folder was reviewed.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  In this regard, it is the policy of 
the VA to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the veteran.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. 

As previously noted, the November 1999 VA medical opinion was 
rendered without the benefit of a review of the appellant's 
service medical records or claims file and thus without 
knowledge of the appellant's symptoms in service.  The Board 
is not bound to accept that examiner's opinion under such 
circumstances.  See Swann v. Brown, 5 Vet. App. 229 (1993); 
see also, Elkins v. Brown, 5 Vet. App. 474 (1993).  

The differing opinions of the appellant's treating physician 
and the September 2002 VA examiner were both based on review 
of the appellant's medical records, as well as examination of 
the appellant, and are highly probative.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (an opinion that is based on 
review of the entire record is more probative than an opinion 
that is based on reported history).  This evidence concerning 
whether the appellant's current lumbar spine pathology is 
related to the back injuries and symptoms he had in service, 
therefore, is at least in equipoise.  

There is no medical evidence of record that shows that the 
appellant suffered any intervening injury to his low back 
after his discharge from service in October 1968.  
Furthermore, the service medical records show that the 
appellant was treated for low back injury and chronic low 
back pain, with findings of facet syndrome and herniated 
disc, in the ten years before his discharge.  Currently, the 
appellant exhibits much of the same symptomatology as he did 
in service.  In April 1973, the appellant reported arthritis 
and recurrent back pain since 1950, and the VA examination of 
January 1986 showed moderate disc disease and only mild 
degenerative changes.  Thereafter, VA examinations and 
private treatment records revealed the existence of lumbar 
spondylosis, facet hypertrophy with subsequent canal 
stenosis, foraminal stenosis and degenerative joint disease.  
While it is possible that the current lumbar spine disorder 
is due to some post-service occurrence, since there is 
competent medical evidence of record on both sides of the 
question of whether this condition occurred only subsequent 
to the appellant's active duty, and resolving reasonable 
doubt in favor of the appellant, the Board finds that it is 
as likely as not that the appellant's chronic lumbar spine 
disorder was initially documented in service, and that the 
current condition is related thereto.  With application of 
the benefit of the doubt, service connection is therefore 
granted for a chronic lumbar spine disorder classified as 
lumbar spine stenosis and spondylosis.

In light of the allowance of appellant's claim of entitlement 
to a lumbar spine disorder, the Board finds that there has 
been substantial compliance with the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations, published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) and that the evidence 
of record is adequate.  

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate this claim for 
benefits.  The appellant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  VA has obtained pertinent medical 
records and has afforded the appellant a medical examination.  
The appellant testified at two hearings and submitted 
additional medical evidence.  Veterans Claims Assistance Act 
of 2000, Pub L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. § 5103.  Therefore, the Board finds that VA 
has completed its duties under the VCAA and all applicable 
law, regulations and VA procedural guidance.  38 C.F.R. 
§ 3.103.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a chronic lumbar spine disorder 
classified as lumbar spine stenosis and spondylosis is 
granted.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

